                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                        SANHO CORPORATION,
                                   8                                                        Case No. 5:18-cv-03150-EJD
                                                       Plaintiff,
                                   9                                                        ORDER GRANTING IN PART AND
                                                v.                                          DENYING IN PART DEFENDANT’S
                                  10                                                        MOTION TO DISMISS OR TO
                                        KAIJET TECHNOLOGY                                   TRANSFER VENUE
                                  11    INTERNATIONAL LIMITED, INC.,
                                                                                            Re: Dkt. No. 18
                                  12                   Defendant.
Northern District of California
 United States District Court




                                  13          This case for copyright infringement and related business torts is about multifunction
                                  14   docking stations which fit into the ports on the side of a laptop to increase the ports’ number and
                                  15   functionality. Plaintiff Sanho Corporation alleges that Defendant KaiJet Technology International
                                  16   Limited, Inc. copied Sanho’s docking station design to create a competing product that is
                                  17   “confusingly similar.”
                                  18          KaiJet now moves to dismiss Sanho’s claims pursuant to Federal Rules of Civil Procedure
                                  19   12(b)(2) and 12(b)(6), or to transfer this action to the United States District Court for the Northern
                                  20   District of Georgia pursuant to 28 U.S.C. § 1404(a). Dkt. No. 18. Sanho opposes the motion.
                                  21   Dkt. No. 23.
                                  22          Federal subject matter jurisdiction arises pursuant to 28 U.S.C. §§ 1331 and 1332. This
                                  23   matter is suitable for decision without oral argument. Civ. L.R. 7-1(b). As will be explained,
                                  24   Sanho has not satisfied its burden to identify sufficient contacts between KaiJet and California.
                                  25   Because this court lacks personal jurisdiction over KaiJet, its motion will be granted in part and
                                  26   this action will be transferred to the appropriate jurisdictional forum.
                                  27
                                       Case No.: 5:18-cv-03150-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO
                                       DISMISS OR TO TRANSFER VENUE
                                                                        1
                                   1

                                   2     I.    LEGAL STANDARD
                                   3           Sanho is a “computer electronics business based out of Fremont,” California. First Am.

                                   4   Compl. (“FAC”), Dkt. No. 17, at ¶ 1. In 2016, it released a product known as “‘HyperDrive,’

                                   5   which is a multi-function docking station for a computer.” Id. at ¶ 11. With respect to the

                                   6   HyperDrive, Sanho alleges it owns a copyright over the product’s packaging and is the assignee of

                                   7   a patent covering its design. Id. at ¶ 13. Sanho entered into a contract with Best Buy, the

                                   8   electronics retail chain, “wherein Best Buy would sell Plaintiff’s products, including the

                                   9   HyperDrive.” Id. at ¶ 81.

                                  10           In 2017, Sanho alleges it discovered that KaiJet “blatantly copied and began selling a

                                  11   counterfeit version of the HyperDrive, which it labeled the ‘UltraDrive.’” Id. at ¶ 17. Sanho

                                  12   alleges that KaiJet attempted to trick consumers into buying the UltraDrive by labeling the product
Northern District of California
 United States District Court




                                  13   in a manner resembling the HyperDrive’s packaging, and by using “a confusingly similar name.”

                                  14   Id. at ¶ 18.

                                  15           Sanho further alleges that KaiJet “specifically targeted” Sanho’s relationship with Best

                                  16   Buy. Id. at ¶ 24. According to Sanho, KaiJet “falsely represented to Best Buy that its products did

                                  17   not infringe any third party intellectual property,” despite KaiJet’s knowledge the UltraDrive

                                  18   infringed Sanho’s copyright and patent. Id. at ¶ 25.

                                  19           Sanho sent KaiJet a cease and desist letter in November, 2017, which had no effect on

                                  20   KaiJet’s conduct. Id. at ¶¶ 31, 32. Sanho then commenced this action in May, 2018, and filed the

                                  21   FAC in August, 2018. It asserts the following six causes of action: (1) copyright infringement; (2)

                                  22   violation of California Business and Professions Code § 17200 et seq.; (3) violation of California

                                  23   Business and Professions Code § 17500 et seq.; (4) intentional interference with economic

                                  24   advantage; (5) intentional interference with contractual relations; and (6) unjust enrichment.

                                  25           The instant motion followed the filing of the FAC.

                                  26
                                  27
                                       Case No.: 5:18-cv-03150-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO
                                       DISMISS OR TO TRANSFER VENUE
                                                                        2
                                        II.    LEGAL STANDARD
                                   1
                                              Federal Rule of Civil Procedure 12(b)(2) provides that a defendant may move for dismissal
                                   2
                                       based on a lack of personal jurisdiction. “When, as here, subject matter jurisdiction is premised on
                                   3
                                       a federal question, the exercise of personal jurisdiction over a non-resident defendant must be
                                   4
                                       authorized by a rule or statute and consonant with the constitutional principles of due process.”
                                   5
                                       Glencore Grain Rotterdam B.V. v. Shivnath Rai Harnarain Co., 284 F.3d 1114, 1123 (9th Cir.
                                   6
                                       2002). “Because there is no applicable federal statute governing personal jurisdiction,” the
                                   7
                                       starting point for this analysis is California’s long-arm statute which is co-extensive with the outer
                                   8
                                       limits of due process. Id. (citing Cal. Code Civ. Proc. § 410.10). Accordingly, the jurisdictional
                                   9
                                       inquiries under federal due process and California law merge into a single analysis. Id.
                                  10
                                              Due process permits the exercise of jurisdiction if a court has either general or specific
                                  11
                                       jurisdiction over a nonresident defendant. See Sher v. Johnson, 911 F.2d 1357, 1361 (9th Cir.
                                  12
Northern District of California




                                       1990). “General jurisdiction applies where a defendant’s activities in the state are ‘substantial’ or
 United States District Court




                                  13
                                       ‘continuous and systematic,’ even if the cause of action is unrelated to those activities.” Id. (citing
                                  14
                                       Data Disc, Inc. v. Sys. Tech. Assocs., Inc., 557 F.2d 1280, 1287 (9th Cir. 1977)). “Where general
                                  15
                                       jurisdiction is inappropriate, a court may still exercise specific jurisdiction if the defendant has
                                  16
                                       sufficient contacts with the forum state in relation to the cause of action.” Id.
                                  17
                                              Although the plaintiff bears the burden of demonstrating jurisdiction, where a court
                                  18
                                       considers only written materials, the plaintiff need only make a prima facie showing of
                                  19
                                       jurisdictional facts to overcome a defendant’s motion to dismiss. See Data Disc, Inc., 557 F.2d at
                                  20
                                       1285. A plaintiff makes a prima facie showing by producing admissible evidence which, if
                                  21
                                       believed, would be sufficient to establish personal jurisdiction. Ballard v. Savage, 65 F.3d 1495,
                                  22
                                       1498 (9th Cir. 1995). In deciding whether such a showing has been made, a district court must
                                  23
                                       accept as true the uncontroverted allegations in the complaint and must resolve any conflicts over
                                  24
                                       statements made in the parties’ affidavits in the plaintiff’s favor. See Love v. Associated
                                  25
                                       Newspapers, Ltd., 611 F.3d 601, 608 (9th Cir. 2010). “However, the court need not assume the
                                  26
                                       truth of mere conclusory allegations.” China Tech. Global Corp. v. Fuller, Tubb, Pomeroy &
                                  27
                                       Case No.: 5:18-cv-03150-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO
                                       DISMISS OR TO TRANSFER VENUE
                                                                        3
                                   1   Stokes, No. 05-cv-1793-JW, 2005 WL 1513153, at *1 (N.D. Cal. June 27, 2005).

                                   2   III.    DISCUSSION
                                   3          A.     This Court Cannot Exercise Personal Jurisdiction over KaiJet
                                   4           KaiJet argues that Sanho cannot establish either general or specific jurisdiction in the

                                   5   Northern District of California. In response, Sanho offers no argument for general jurisdiction

                                   6   but focuses its presentation on proving specific jurisdiction. The court will likewise focus its

                                   7   analysis.

                                   8               i.    Governing Authority
                                   9           Personal jurisdiction is properly exercised when the defendant has “certain minimal

                                  10   contacts with the forum such that the maintenance of the suit does not offend traditional notions of

                                  11   fair play and substantial justice.” Data Disc, Inc., 557 F.2d at 1287 (citing Int’l Shoe Co. v.

                                  12   Washington, 326 U.S. 310, 316 (1977); see Burger King Corp. v. Rudzewicz, 471 U.S. 462, 476
Northern District of California
 United States District Court




                                  13   (1985). To that end, “[t]he inquiry whether a forum State may assert specific jurisdiction over a

                                  14   nonresident defendant ‘focuses on the relationship among the defendant, the forum, and the

                                  15   litigation.’” Walden v. Fiore, 571 U.S. 277, 283-84 (2014) (quoting Keeton v. Hustler Magazine,

                                  16   Inc., 465 U.S. 770, 775 (1984)) (“Walden”). “[T]he defendant’s suit-related conduct must create a

                                  17   substantial connection with the forum State.” Id. at 284. “[T]he ‘primary concern’ is ‘the burden

                                  18   on the defendant.’” Bristol-Myers Squibb Co. v. Super. Ct. of Cal., S.F. Cty., 137 S.Ct. 1773,

                                  19   1780 (2017) (quoting World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 292 (1980)).

                                  20           The Ninth Circuit employs a three-part test to determine whether “minimum contacts”

                                  21   exist for specific jurisdiction:

                                  22                    (1) the non-resident defendant must purposefully direct his activities
                                                        or consummate some transaction with the forum or resident thereof;
                                  23                    or perform some act by which he purposefully avails himself of the
                                                        privilege of conducting activities in the forum, thereby invoking the
                                  24                    benefits and protections of its laws;
                                  25                    (2) the claim must be one which arises out of or relates to the
                                                        defendant’s forum-related activities; and
                                  26
                                                        (3) the exercise of jurisdiction must comport with fair play and
                                  27
                                       Case No.: 5:18-cv-03150-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO
                                       DISMISS OR TO TRANSFER VENUE
                                                                        4
                                                         substantial justice, i.e. it must be reasonable.
                                   1

                                   2   Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 802 (9th Cir. 2004).

                                   3            “The plaintiff bears the burden of satisfying the first two prongs of the test.” Id. A strong

                                   4   showing on one will permit a lesser showing on the other. Yahoo! Inc. v. La Ligue Contre Le

                                   5   Racisme Et L’Antisemitisme, 433 F.3d 1199, 1210 (9th Cir. 2006) (en banc). “If the plaintiff fails

                                   6   to satisfy either of these prongs, personal jurisdiction is not established in the forum state.”

                                   7   Schwarzenegger, 374 F.3d at 802. But if the plaintiff succeeds on the first two prongs, “the

                                   8   burden then shifts to the defendant to ‘present a compelling case’ that the exercise of jurisdiction

                                   9   would not be reasonable.” Id. (citing Burger King Corp., 471 U.S. at 476-78).

                                  10               ii.     Application
                                  11            Importantly, Sanho’s claims each sound in tort. “A forum State’s exercise of jurisdiction

                                  12   over an out-of-state intentional tortfeasor must be based on intentional conduct by the defendant
Northern District of California
 United States District Court




                                  13   that creates the necessary contacts with the forum.” Walden, 571 U.S. at 286. “While ‘a single

                                  14   act can support jurisdiction,’ the act must first ‘create[ ] a substantial connection’ with the forum.”

                                  15   Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064, 1068 (9th Cir. 2017) (quoting Burger

                                  16   King Corp., 471 U.S. at 475 n. 18) (“Axiom Foods”). “Put differently, ‘some single or occasional

                                  17   acts’ related to the forum may not be sufficient to establish jurisdiction if ‘their nature and quality

                                  18   and the circumstances of their commission’ create only an ‘attenuated’ affiliation with the forum.”

                                  19   Id. “A defendant’s ‘random, fortuitous, or attenuated contacts’ will not suffice.” Id. (quoting

                                  20   Walden, 571 U.S. at 286).

                                  21            The Ninth Circuit applies to tort claims “an ‘effects’ test that focuses on the forum in

                                  22   which the defendant’s actions were felt, whether or not the actions themselves occurred within the

                                  23   forum.” Id. Three prongs are considered: “that the defendant allegedly have (1) committed an

                                  24   intentional act, (2) expressly aimed at the forum state, (3) causing harm that the defendant knows

                                  25   is likely to be suffered in the forum state.” Dole Food Co. v. Watts, 303 F.3d 1104, 1111 (9th Cir.

                                  26   2002).

                                  27
                                       Case No.: 5:18-cv-03150-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO
                                       DISMISS OR TO TRANSFER VENUE
                                                                        5
                                   1          For the first prong of the effects test, Sanho must show that KaiJet committed an

                                   2   intentional act. Sanho alleges that Defendant copied and began selling a counterfeit version of the

                                   3   HyperDrive, and interfered with its business relationship with Best Buy. “This was

                                   4   unquestionably an intentional act, so the first prong of the test is satisfied.” Axiom Foods, 874

                                   5   F.3d at 1069.

                                   6          For the second prong, Sanho must show that KaiJet “expressly aimed” its intentional act

                                   7   toward California. Sanho can no longer satisfy this prong with allegations describing

                                   8   “individualized targeting;” that is, Sanho must allege something more than the willful

                                   9   infringement of its copyright along with KaiJet’s knowledge of both the existence of the copyright

                                  10   and the location of Sanho’s home forum. Id. at 1069-70. The court therefore rejects Sanho’s

                                  11   contention that it can support personal jurisdiction solely by alleging “[i]nfringing on intellectual

                                  12   property,” or that such allegations alone conform to the Supreme Court’s holding in Walden or the
Northern District of California
 United States District Court




                                  13   Ninth Circuit’s holding in Axiom Foods. Instead, the “something more” Sanho must describe are

                                  14   KaiJet’s own contacts with California, and in particular, any “suit-related conduct” creating a

                                  15   “substantial connection” with this state. Id. at 1070; Walden, 571 U.S. at 284.

                                  16          Here, undisputed evidence shows that KaiJet’s corporate connections are slim. KaiJet is a

                                  17   Georgia corporation with its principal place of business in Georgia. Lyu Decl., Dkt. No. 18, at ¶ 3.

                                  18   It has no office presence or operations in California, does not directly sell any goods or services in

                                  19   the state,1 does not own any California property, has not registered with the California Secretary of

                                  20   State, and does pay California state income tax. Id. Sanho’s attempt to counteract this evidence

                                  21   with connections only marginally related to this action’s allegations is unpersuasive; the facts that

                                  22   KaiJet uses California seaports, might pay import tariffs, offers payment processing through

                                  23   PayPal, and has a presence on social media are unquestionably the types of “random, fortuitous, or

                                  24

                                  25   1
                                        The court disregards the FAC’s conclusory assertion that KaiJet is a “business entity doing
                                  26   business” in California. See China Tech. Global Corp., 2005 WL 1513153, at *1; see also
                                       Schwarzenegger, 374 F.3d at 800 (holding that in response to personal jurisdiction challenge, the
                                  27   plaintiff cannot “simply rest on the bare allegations of its complaint”).
                                       Case No.: 5:18-cv-03150-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO
                                       DISMISS OR TO TRANSFER VENUE
                                                                                          6
                                   1   attenuated contacts” that simply cannot suffice to establish specific jurisdiction. Axiom Foods,

                                   2   874 F.3d at 1068. Similarly, the statements made by KaiJet in response to a separate California

                                   3   lawsuit, and the absence of a challenge to personal jurisdiction in that case, are not instances of

                                   4   “suit-related conduct” that tend to show a “substantial connection” between the allegations made

                                   5   in this action and California. Id. at 1070.

                                   6          KaiJet’s business relationships are also insufficient. Sanho states that KaiJet sells its

                                   7   UltraDrive product to Best Buy “with the knowledge that Best Buy will sell the UltraDrive to

                                   8   California consumers.” In essence, Sanho argues that by choosing Best Buy as a retailer, KaiJet -

                                   9   not Best Buy - “decides where the UltraDrive is marketed and sold.” But the problem with

                                  10   Sanho’s argument is that outside of general information about the locations of Best Buy’s retail

                                  11   stores, Sanho offers no evidence that KaiJet, for example, particularly desired a business

                                  12   arrangement with Best Buy in order to target California consumers, or that KaiJet’s contract with
Northern District of California
 United States District Court




                                  13   Best Buy required sales of the UltraDrive in California. In fact, the only evidence on this topic

                                  14   suggests the contrary, mattering not whether Best Buy is a distributor or a retailer.2 Lyu Decl., at

                                  15   ¶ 7. And much like its minimal corporate connections, Kaijet’s shipment of UltraDrives to a

                                  16   warehouse in California is an attenuated connection to the state, not a substantial one. Axiom

                                  17   Foods, Inc., 874 F.3d at 1068.

                                  18          Other than passive knowledge that Best Buy is a national retailer with a California

                                  19   presence, there is nothing in the record showing that California is the “focal point” of KaiJet’s

                                  20   affiliation with Best Buy. Walden, 571 U.S. at 526. The Supreme Court clarified in Walden,

                                  21   however, that a defendant’s “relationship . . . with a third party, standing alone, is an insufficient

                                  22   basis for jurisdiction.” Id. The majority of cases cited by Sanho that seem to hold something

                                  23   different are inapposite because they were decided before Walden. Those decided after Walden

                                  24   are neither authoritative nor persuasive. In California Brewing Company v. 3 Daughters Brewing

                                  25
                                       2
                                  26     Sanho mentions that KaiJet failed to respond to discovery. Notably, however, Sanho did not
                                       move to compel KaiJet’s responses, and did not move for leave to conduct jurisdictional discovery
                                  27   in response to this motion.
                                       Case No.: 5:18-cv-03150-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO
                                       DISMISS OR TO TRANSFER VENUE
                                                                                        7
                                   1   LLC, No. 2:15-cv-02278-KJM-CM, 2016 WL 1573399, at *3-4 (E.D. Cal. Apr. 19, 2016), the

                                   2   district court applied the “individualized targeting” approach that has since been refined by Axiom

                                   3   Foods. In Lindora, LLC v. Isagenix International, LLC, 198 F. Supp. 3d 1127, 1139-40 (S.D. Cal.

                                   4   2016), the district court recited a series of California-specific connections demonstrating that the

                                   5   defendant explicitly sought to exploit a market in this state. Those same or similar connections

                                   6   have not been shown here.

                                   7           Thus, the court concludes that Sanho has not met its burden to sufficiently demonstrate the

                                   8   second prong of the “effects” test. The analysis ends here, and the court need not address KaiJet’s

                                   9   alternative grounds for dismissal. See Schwarzenegger, 374 F.3d at 802. This court cannot

                                  10   exercise personal jurisdiction over KaiJet.

                                  11          B.     Transfer is Appropriate Over Dismissal
                                  12           When a district court determines that it lacks jurisdiction, “the court shall, if it is in the
Northern District of California
 United States District Court




                                  13   interest of justice, transfer such action or appeal to any other such court in which the action or

                                  14   appeal could have been brought at the time it was filed or noticed . . . .” 28 U.S.C. § 1631.

                                  15   “Because the statute’s language is mandatory, federal courts should consider transfer without

                                  16   motion by the parties.” Cruz-Aguilera v. INS, 245 F.3d 1070, 1074 (9th Cir. 2001)

                                  17           “Transfer is appropriate under § 1631 if three conditions are met: (1) the transferring court

                                  18   lacks jurisdiction; (2) the transferee court could have exercised jurisdiction at the time the action

                                  19   was filed; and (3) the transfer is in the interest of justice.” Id. “[T]ransfer will generally be in the

                                  20   interest of justice, unless it is apparent that the matter to be transferred is frivolous or was filed in

                                  21   bad faith.” Amity Rubberized Pen Co. v. Mkt. Quest Grp. Inc., 793 F.3d 991, 996 (9th Cir. 2015).

                                  22   This is a “low bar” and “will usually involve a very limited inquiry by the transferring court.” Id.

                                  23           Here, the three relevant considerations under § 1631 favor a transfer to the United States

                                  24   District Court for the Northern District of Georgia. First, this court lacks personal jurisdiction

                                  25   over KaiJet for the reasons stated in the preceding section. Second, and as KaiJet specifies in its

                                  26   pleadings, the Northern District of Georgia could have exercised personal jurisdiction at the time

                                  27
                                       Case No.: 5:18-cv-03150-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO
                                       DISMISS OR TO TRANSFER VENUE
                                                                        8
                                   1   this action was filed. Third, transfer is in the interests of justice because this action is not

                                   2   obviously frivolous or filed in bad faith.

                                   3           Accordingly, the court will order this action transferred to the Northern District of Georgia

                                   4   rather than dismissing it.

                                   5           ORDER

                                   6           Based on the foregoing, KaiJet’s Motion to Dismiss (Dkt. No. 18) is GRANTED IN PART

                                   7   and DENIED IN PART.

                                   8           The court GRANTS the motion to the extent KaiJet seeks an order finding an inadequate

                                   9   basis for personal jurisdiction. The court also GRANTS the motion to extent it seeks the transfer

                                  10   of this action. The motion is DENIED to the extent it seeks dismissal for lack of personal

                                  11   jurisdiction, and DENIED WITHOUT PREJUDICE as to all arguments made pursuant to Federal

                                  12   Rule of Civil Procedure 12(b)(6).
Northern District of California
 United States District Court




                                  13           The hearing scheduled for November 29, 2018, is VACATED. The Clerk shall transfer

                                  14   this action to the United States District Court for the Northern District of Georgia and close this

                                  15   court’s file.

                                  16

                                  17           IT IS SO ORDERED.

                                  18   Dated: November 23, 2018

                                  19                                                      ______________________________________
                                                                                          EDWARD J. DAVILA
                                  20                                                      United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       Case No.: 5:18-cv-03150-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO
                                       DISMISS OR TO TRANSFER VENUE
                                                                        9
